Citation Nr: 1209734	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-33 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post herniated disc, L5-S1, with fusion and laminectomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1968 to July 1972 followed by service in the Marine Corps Reserve from July 1972 to January 1973 and Army National Guard from January 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010, the Veteran testified during a hearing before the undersigned at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his back in the Army National Guard during summer camp in 1975.  He alleges that he fell off the back of a truck onto a duffel bag full of hard objects and has had back problems ever since.  He further contends that he is unable to work due to his back disability.  

With respect to the back claim, the Board notes that the Veteran's service personnel records show that he had active duty for training in 1975 from May 25th to June 8th.  Thus, the remaining questions are whether he injured his back during that time and whether his current back disability is related to that injury.  In support of his claim, the Veteran has submitted lay statements from two fellow servicemen attesting to the fall.

In June 2009, the RO requested the Veteran's service treatment records from the Florida Adjutant General.  In reply, the Adjutant General stated that copies of all service records on file for the Veteran were being sent.  The only service treatment records consisted of reports of a January 1973 examination and medical history.  The Adjutant General noted that medical records are also maintained at the National Personnel Records Center (NPRC) and VA Records Management Center (RMC).  The RO, however, did not make any follow-up requests to either the NPRC or RMC.  As the Veteran's treatment records from his National Guard service may be critical to his claim, the RO should request them from the above centers.

The Board acknowledges that the RO requested, and received, the Veteran's service treatment records in August 1972; however, records from his subsequent National Guard service would not have been of record at that time.  The Board also notes that the RO requested copies of the Veteran's National Guard separation documents in June 2009; however, this request was not for service treatment records and was made prior to the reply from the Adjutant General.

The Board notes that the Veteran's service treatment records from the Marine Corps reflect complaints of back pain in February 1971.  Although he contends that his back disability is due to the injury in the National Guard, to ensure due process, the RO should attempt to obtain the treatment records from his intermediate Reserve service as well.

The Board also notes that the Veteran underwent a VA examination in March 2008 and the examiner opined that the Veteran's current back disability is not related to service, to include the alleged fall from a truck in 1975.  However, the examiner's opinion was based primarily on the absence of treatment records prior to 1991, and the examiner did not consider the Veteran's report of having back problems since the in-service injury.  The examiner also did not address a favorable opinion from the Veteran's private chiropractor.  Thus, the RO should obtain an addendum from the examiner that addresses the above.

As the back claim being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Board notes that the Veteran receives treatment at the Lake City and Gainesville VA Medical Centers (VAMCs).  The record contains treatment notes dated through October 2008.  The RO should obtain updated treatment notes.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service treatment records from his Reserve and National Guard service from the NPRC and RMC.  

2.  Obtain all outstanding records of treatment for the disability on appeal from the Lake City and Gainesville VAMCs since November 2008.  

3.  After completing the above, request that the March 2008 VA examiner provide an addendum to his previous opinion, if that physician is still available.  

If the original examiner is no longer available, another equally qualified examiner should provide the additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disorder had its onset in service or within one year thereafter, or is otherwise etiologically related to active service.  The examiner should also opine whether it is at least as likely as not that the Veteran's current back disorder occurred in or is related to any active duty for training injury.  

In reaching his or her determination, the examiner should review, consider and discuss the Veteran's February 1971 complaints of back pain, the alleged fall from a truck in the summer of 1975, and the Veteran's assertions of continuity of symptoms since the 1975 fall, and the April 2003 letter from the private chiropractor.  A rationale for any conclusion reached must be provided.

4.  After completing the above, readjudicate the claim of entitlement to service connection for status post herniated disc. L5-S1, with fusion and laminectomy and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

